Order entered March 21, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00921-CV

IN RE THE GUARDIANSHIP OF R.R.A., AN INCAPACITATED PERSON

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. PR-06-03471-3

                                    ORDER

      Before the Court is appellee’s March 18, 2022 unopposed motion for a

fourteen-day extension of time to file his brief. We GRANT the motion and

ORDER the brief be filed no later than April 4, 2022.


                                            /s/   CRAIG SMITH
                                                  JUSTICE